679 S.E.2d 838 (2009)
STATE of North Carolina
v.
William LITTLEJOHN, Jr.
No. 153P09.
Supreme Court of North Carolina.
June 17, 2009.
William Littlejohn, Jr., Pro Se.
LaToya B. Powell, Assistant Attorney General, Jeff Hunt, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 8th day of April 2009 in this matter for a writ of certiorari to review the order of the Superior Court, Henderson County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 17th day of June 2009."